In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00053-CR
        ______________________________


      TED PATRICK CAMMACK, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 115th Judicial District Court
               Upshur County, Texas
               Trial Court No. 15,013




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Ted Patrick Cammack was convicted by a jury of possessing methamphetamine with intent

to deliver in an amount of four grams or more but less than 200 grams. Cammack appeals this

conviction and sentence of thirty years’ imprisonment, arguing that the trial court erred in failing

to suppress the evidence obtained from an allegedly illegal traffic stop and that the evidence is

legally insufficient to support his conviction. Because (1) the trial court could have believed the

officer’s testimony over Cammack’s and (2) sufficient evidence supported Cammack’s

conviction, we affirm the trial court’s judgment.

(1)    The Trial Court Could Have Believed the Officer’s Testimony over Cammack’s

       We review a trial court’s decision on a motion to suppress evidence by applying a

bifurcated standard of review. Graves v. State, 307 S.W.3d 483, 489 (Tex. App.—Texarkana

2010, pet. ref’d); Rogers v. State, 291 S.W.3d 148, 151 (Tex. App.—Texarkana 2009, pet. ref’d).

While we defer to the trial court on its determination of historical facts and credibility, we review

de novo its application of the law and determination on questions not turning on credibility.

Carmouche v. State, 10 S.W.3d 323, 332 (Tex. Crim. App. 2000); Guzman v. State, 955 S.W.2d
85, 89 (Tex. Crim. App. 1997); Villarreal v. State, 935 S.W.2d 134, 138 (Tex. Crim. App. 1996);

Graves, 307 S.W.3d at 489. We also afford deference to a trial court’s ―application of law to fact

questions,‖ also known as ―mixed questions of law and fact,‖ if the resolution of those questions

turns on an evaluation of credibility and demeanor. Guzman, 955 S.W.2d at 89. Since all the



                                                 2
evidence is viewed in the light most favorable to the trial court’s ruling, we are obligated to uphold

the denial of Cammack’s motion to suppress if it was supported by the record and was correct

under any theory of law applicable to the case. Carmouche, 10 S.W.3d at 327–28; State v.

Ballard, 987 S.W.2d 889, 891 (Tex. Crim. App. 1999).              Cammack’s motion to suppress

challenged only the legality of the traffic stop.

       An officer conducts a lawful stop when he or she has reasonable suspicion to believe that

an individual is violating the law. Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005).

Reasonable suspicion exists if the officer has specific, articulable facts that, when combined with

rational inferences from those facts, would lead to the reasonable conclusion that a particular

person actually is, has been, or soon will be engaged in criminal activity. Id.; Garcia v. State, 43
S.W.3d 527, 530 (Tex. Crim. App. 2001). This is an objective standard that disregards any

subjective intent of the officer making the stop and looks solely to whether an objective basis for

the stop exists. Ford, 158 S.W.3d at 492. ―If an officer has a reasonable basis for suspecting that

a person has committed a traffic offense, the officer may legally initiate a traffic stop.‖ Graves,
307 S.W.3d at 489; Zervos v. State, 15 S.W.3d 146, 151 (Tex. App.—Texarkana 2000, pet. ref’d);

see TEX. CODE CRIM. PROC. ANN. art. 14.01(b) (West 2005).

       The Texas Transportation Code provides ―[a]n operator shall use the signal authorized by

Section 545.106 to indicate an intention to turn, change lanes, or start from a parked position.‖

TEX. TRANSP. CODE ANN. § 545.104(a) (West 2011). The signal shall be used ―continuously for



                                                    3
not less than the last 100 feet of movement of the vehicle before the turn.‖ TEX. TRANSP. CODE

ANN. § 545.104(b) (West 2011).

         At the suppression hearing, Deputy David Thompson testified that he ―was traveling

northbound on State Highway 271 at the intersection of Red Hen Road‖ in the afternoon when he

passed Cammack’s vehicle as it was ―approaching the intersection.‖ Even though the vehicle was

―approximately 75 feet from the intersection,‖ Cammack failed to signal before the turn.

Thompson testified, ―[W]henever I passed him—passed the Red Hen Road I watched the vehicle

through my mirrors and when Mr. Cammack turned left on to 271 I noticed that he did not even

turn on his blinker at all. That’s when I made a U-turn and went back.‖

         Cammack argues that it would be improbable for Thompson, who was driving

approximately fifty-five miles per hour, to have had sufficient time to observe whether Cammack

used his turn signal. Thompson admitted that he would only have one second within which to

make the observation while passing Red Hen Road.1 Thompson reiterated, however, that, as he

passed the intersection, he was able to observe that ―[t]he blinker was not on.‖ In opposition,

Cammack offered his own testimony swearing that he properly employed a turn signal.

         As the finder of fact, the trial court was free to disregard Cammack’s testimony as

self-serving in favor of Thompson’s testimony that he observed a failure to employ a turn signal in

1
 Thompson also agreed that he could not ―have seen the blinkers on the driver’s side of [Cammack’s] vehicle if he was
turning left‖ and that he ―wouldn’t know if the blinkers were engaged when he was at the stop sign.‖ Thompson later
stated that, ―whenever I approached the intersection and Mr. Cammack was coming up I slowed down at that time.
So whenever he come across and turned left that’s when I noticed on the back of his vehicle that the turn signal was not
working.‖

                                                           4
violation of Section 545.104 of the Texas Transportation Code. Favoring Thompson’s testimony,

the trial court could have concluded that Thompson had a reasonable basis for suspecting that

Cammack committed a traffic offense. Therefore, the court could have properly found that the

traffic stop was legal. See Zervos, 15 S.W.3d at 151.

           We overrule this point of error.

(2)        Sufficient Evidence Supported Cammack’s Conviction

           In evaluating legal sufficiency of the evidence, we review all the evidence in the light most

favorable to the jury’s verdict to determine whether any rational jury could have found the

essential elements of possession of four or more but less than 200 grams of methamphetamine with

intent to deliver beyond a reasonable doubt.2 Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.

App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v. State, 305 S.W.3d
859, 863 (Tex. App.—Texarkana 2010, pet. ref’d) (citing Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007)). We are to rigorously review legal sufficiency focusing on the quality of

the evidence presented. Brooks, 323 S.W.3d at 917 (Cochran, J., concurring). We examine legal

sufficiency under the direction of the Brooks opinion, while giving deference to the responsibility

of the jury ―to fairly resolve conflicts in testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.‖ Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim.

App. 2007) (citing Jackson, 443 U.S. at 318–19).


2
    Cammack does not challenge that the amount of methamphetamine was four or more but less than 200 grams.


                                                         5
        Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). Cammack was in possession of methamphetamine with intent to deliver as charged in the

indictment if he:    (1) knowingly (2) possessed, (3) with intent to deliver, (4) four grams or more

but less than 200 grams (5) of methamphetamine.                 TEX. HEALTH & SAFETY CODE ANN.

§ 481.112(a), (d) (West 2010). ―To prove unlawful possession of a controlled substance, the

State must prove that:        (1) the accused exercised control, management, or care over the

substance; and (2) the accused knew the matter possessed was contraband.‖3 Poindexter v. State,

153 S.W.3d 402, 405 (Tex. Crim. App. 2005); TEX. HEALTH & SAFETY CODE ANN. § 481.115(a),

(d) (West 2010). Cammack challenges only the element of knowing possession.

        Mere presence at a location where drugs are found is insufficient, by itself, to establish

actual care, custody, or control of those drugs. Evans v. State, 202 S.W.3d 158, 162 (Tex. Crim.

App. 2006). When the accused is ―not in exclusive possession of the place where the substance is

found, it cannot be concluded that the accused had knowledge of and control over the contraband

unless there are additional independent facts and circumstances which affirmatively link the

accused to the contraband.‖ Poindexter, 153 S.W.3d at 406 (quoting Deshong v. State, 625
S.W.2d 327, 329 (Tex. Crim. App. 1981)); Jones v. State, 963 S.W.2d 826, 830 (Tex.

App.—Texarkana 1998, pet. ref’d). The links rule ―is designed to protect the innocent bystander


3
 Possession is defined as ―actual care, custody, control, or management.‖ TEX. PENAL CODE ANN. § 1.07(a)(39)
(West Supp. 2011).

                                                     6
from conviction based solely upon his fortuitous proximity to someone else’s drugs.‖ Poindexter,
153 S.W.3d at 406.

       A nonexclusive list of factors that can be sufficient, either singly or in combination, to

establish Cammack’s possession of contraband include:     (1) Cammack’s presence when a search

is conducted, (2) whether the contraband was in plain view, (3) Cammack’s proximity to and the

accessibility of the narcotics, (4) whether he was under the influence of narcotics when arrested,

(5) whether he possessed other contraband or narcotics when arrested, (6) whether he made

incriminating statements when arrested, (7) whether he attempted to flee, (8) whether he made

furtive gestures, (9) whether there was an odor of contraband, (10) whether other contraband or

drug paraphernalia were present, (11) whether Cammack owned or had the right to possess the

place where the drugs were found, (12) whether the place where the drugs were found was

enclosed, (13) whether Cammack was found with a large amount of cash, (14) whether his conduct

indicated a consciousness of guilt, (15) whether he made incriminating statements connecting

himself to the contraband, (16) the quantity of the contraband, and (17) whether Cammack was

observed in a suspicious area under suspicious circumstances. Evans, 202 S.W.3d at 162 n.12;

Hargrove v. State, 211 S.W.3d 379, 385–86 (Tex. App.—San Antonio 2006, pet. ref’d);

Muckleroy v. State, 206 S.W.3d 746, 748 n.4 (Tex. App.—Texarkana 2006, pet. ref’d); Olivarez v.

State, 171 S.W.3d 283, 291 (Tex. App.—Houston [1st Dist.] 2005, no pet.); Kyte v. State, 944
S.W.2d 29, 31 (Tex. App.—Texarkana 1997, no pet.); see Jones, 963 S.W.2d at 830. The number



                                                7
of links is not dispositive; rather, we look to the ―logical force of all of the evidence, direct and

circumstantial.‖ Evans, 202 S.W.3d at 162.

        At trial, Thompson identified Red Hen Road as a ―hot bed‖ for drug activity in the county,

suggesting that Cammack was found in a suspicious area. Thompson testified that Cammack was

the only person in the vehicle and described Cammack’s demeanor as nervous. Before giving

consent to search the vehicle,4 Cammack ―advised me that he didn’t want me to search his vehicle

due to that he might have had a friend earlier that was a diabetic might have left a needle.‖ On

obtaining consent, Thompson located a needle concealed inside of a magnet ―mounted on to the

center console by the driver’s feet.‖ The center console contained digital scales dusted with

―white crystal residue,‖ another needle, and a ―plastic baggy that was filled with

methamphetamine‖ with a ―street value‖ of $800.00. Although Thompson testified he had to

obtain a screwdriver to ―open the side of that console,‖ the fact-finder could have determined that

Cammack was in close proximity and had access to the drugs.                       Thompson believed that

Cammack’s knowledge of the concealed needles demonstrated that he knew methamphetamine

was also present in the console. Thus, factors 1, 3, 10, 11, 12, 14, 15, 16, and 17 of the links test

were met.

        To rebut these factors, Cammack points to factors 2, 4, 5, 6, 7, 8, 9, and 13. Specifically,

the contraband was not in plain view; he was not under the influence of drugs when arrested; did

4
 Cammack was driving a borrowed vehicle, which indicated he had a right to temporarily possess the vehicle where
the cocaine was found. See Menchaca v. State, 901 S.W.2d 640, 652 (Tex. App.—El Paso 1995, pet. ref’d) (holding
appellant’s control over borrowed vehicle raised inference he knew of drugs in vehicle).

                                                       8
not possess other narcotics; did not make incriminating statements, furtive gestures, or attempt to

flee; there was no odor of contraband; and he did not have a large sum of money.

        It was within the purview of the jury to weigh credibility and conflicts in the evidence

referenced above. Viewing the evidence and outcome of the links analysis in the light most

favorable to the verdict, we hold that the jury could, beyond a reasonable doubt, rationally find

Cammack’s knowing possession of the methamphetamine. Therefore, the evidence was legally

sufficient.

        We overrule this point of error.

        We affirm the trial court’s judgment.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:        November 14, 2011
Date Decided:          December 14, 2011

Do Not Publish




                                                9